DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an MAHBM including a crystalline silica core, does not reasonably provide enablement for an MAHBM consisting essentially of alumina as instantly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Independent claims 1 and 9 have been amended to require wherein the MAHBM comprises core particulates that consist essentially of alumina.  Although Applicant has disclosed in the specification wherein the MAHBM may comprise silica or alumina core particulates, the specification does not appear to disclose the MAHBM comprising core particulates consisting essentially of alumina with sufficient specificity.  Applicant discloses on page 6 wherein it is believed that alumina coated cores have alumina available to react which would advantageously 
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims meet the following Undue Experimentation factors:
The nature of the invention - because the current Invention contemplates the use of silica cores as is set forth in the examples, thereby providing the ability to use such a core in a manner consistent with the method when the core is silica.
However, the current claims fail to meet the following Undue Experimentation factors:
The level of predictability in the art - because, although in theory an alumina core may provide a material onto which the MAHBM can be coated so as to deliver such downhole for use, since such a core is disclosed as potentially being a reactive component of the geopolymer cement, it is unclear if the resulting set geopolymer cement composition would achieve the same results as those exemplified by the silica core and further, in using the same ratios of components, etc..
The amount of direction provided by the inventor - because Applicant does not actually describe the protocol for using an alumina core in the manner disclosed in which it is believed to function, i.e., wherein such a core may be a reactive component of the geopolymer cement.
The existence of working examples - because Applicant’s examples all provide for the use of a crystalline silica core along with the specific amounts thereof without specifying a protocol for any necessary changes that are to be made and/or considered when using an alumina core.
 	Therefore, there exists a Scope of Enablement deficiency for the current claims.
For examination purposes, the claims will be treated on their merits. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of independent claims 1 and 9 has been amended to require wherein the core consist essentially of alumina.  Dependent claims 21 and 25 require wherein the core particulates comprise calcium aluminate or sodium aluminate.  It is unclear if Applicant is intending to broaden the scope of the independent claims from “consisting essentially of” to “comprise” or if Applicant is attempting to further limit the alumina of claims 1 and 9 to calcium aluminate or sodium aluminate, in which case the limitation may be rewritten to include language similar to require wherein the alumina source, etc., is selected from calcium aluminate or sodium aluminate.  Clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14, 22, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Barlet-Gouedard et al. (US 2008/0028995 – ‘995 herein, cited previously) in view of Kronlof et al. (WO 2014/053699 – cited previously), or, in the alternative, in view of Kronlof et al. and Bestaoui-Spurr et al. (US 2015/0114640 – ‘640 herein).
With respect to independent claim 1, ‘995 discloses a method of cementing ([0002]), comprising:
providing a geopolymer cement composition ([0013]) comprising:
a metal silicate ([0020]),
an alkaline activator ([0021]), and
a carrier fluid ([0022]); 
introducing the geopolymer cement composition into a subterranean formation ([0026]-[0028]; [0047]); and 
allowing the geopolymer cement composition to set in the subterranean formation ([0026]-[0028]; [0047]).
‘995 discloses wherein the geopolymer concrete that includes the aluminosilicate source may include a secondary binder component such as Portland cement, kaolin, metakaolin or silica fume ([0034]), as well as wherein filler particles may be present therein ([0023]).  The reference also suggests wherein an accelerator may be added thereto ([0017]).  The reference, however, fails to disclose wherein the geopolymer cement composition include a monophase amorphous hydraulic binder material (MAHBM) as claimed.
Kronlof et al. suggests calcium silicate hydrate coated particles that can be used for accelerating the hydration reaction and strength development of cementitious products (p. 1, l. 7-9), as well as wherein such can be used as supplementary material in blended cements (p. 2, l. comprise alumina (p. 5, l. 27-32), when used for achieving such purposes (p. 4, l. 25-36).   Such dry particulate products may be added to aqueous slurries used for cement forming and are said to provide a composition for accelerating strength development of cementitious products, and, further are suggested as compatible with various cements that include aluminosilicates disclosed by ‘995 (p. 8, l. 21- p. 9, l. 14).  
Since ‘995 discloses wherein filler particles may be included in the geopolymer cement, as well as wherein the geopolymer cement is formed from an aluminosilicate binder such as fly ash, blast furnace slag and metakaolin ([0034]), as well as wherein an accelerator can be included therein, and Kronlof et al. suggests a monophase amorphous hydraulic binder material comprising alumina including core particulates coated with an amorphous calcium silicate hydrate for the purpose of accelerating strength development of cement materials that include cements such as those including fly ash, blast furnace slag and metakaolin, it would have been obvious to one having ordinary skill in the art to try a MAHBM as suggested by Kronlof et al. in the geopolymer cement of ‘995 in order to accelerate the strength development thereof.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
The Examiner notes, with regard to the core particulate as consisting essentially of alumina as instantly claimed, for the purposes of prior art, absent a clear indication in the specification or claims of what the basic and novel characteristics are, “consisting essentially of” will be construed as equivalent to “comprising.”  See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.)  In the instant specification, Applicant does not appear to define the scope of the phrase “consisting essentially of” with regard to alumina and what may/may not be included therewith.  Since some of the core particulate materials of Kronlof et al. do indeed include alumina, such are construed as consist essentially of alumina as instantly claimed.
Alternatively, with regard to “consisting essentially of,” and/or any potential amendments being considered made with respect thereto, for compact prosecution purposes, the additional grounds of rejection is offered in combination with ’995 as set forth above in view of Kronlof et al. and ‘640.
995 discloses wherein the geopolymer concrete that includes the aluminosilicate source may include a secondary binder component such as Portland cement, kaolin, metakaolin or silica fume ([0034]), as well as wherein filler particles may be present therein ([0023]).  The reference also suggests wherein an accelerator may be added thereto ([0017]).  The reference, however, fails to disclose wherein the geopolymer cement composition include a monophase amorphous hydraulic binder material (MAHBM) as claimed.

Since ‘995 discloses wherein filler particles may be included in the geopolymer cement, as well as wherein the geopolymer cement is formed from an aluminosilicate binder such as fly ash, blast furnace slag and metakaolin ([0034]), as well as wherein an accelerator can be included therein, and Kronlof et al. suggests a monophase amorphous hydraulic binder material comprising including core particulates coated with an amorphous calcium silicate hydrate for the purpose of accelerating strength development of cement materials that include cements such as those including fly ash, blast furnace slag and metakaolin, it would have been obvious to one having ordinary skill in the art to try a MAHBM as suggested by Kronlof et al. in the geopolymer cement of ‘995 in order to accelerate the strength development thereof.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  With further regard to the core particulate, although silent to such as alumina, for example, consisting of alumina, it is the position of the Office the use of such a 

With respect to independent claim 9, ‘995 discloses a method of cementing ([0002]), comprising:
providing a geopolymer cement composition ([0013]) comprising:
an aluminosilicate ([0014]; [0034]),
a metal silicate ([0020]),
an alkaline activator ([0021]), and
a carrier fluid ([0022]); 
introducing the geopolymer cement composition into a subterranean formation ([0026]-[0028]; [0047]); and 
allowing the geopolymer cement composition to set in the subterranean formation ([0026]-[0028]; [0047]).
‘995 discloses wherein the geopolymer concrete that includes the aluminosilicate source may include a secondary binder component such as Portland cement, kaolin, metakaolin or silica fume ([0034]), as well as wherein filler particles may be present therein ([0023]).  The reference also suggests wherein an accelerator may be added thereto ([0017]).  The reference, however, 
Kronlof et al. suggests calcium silicate hydrate coated particles that can be used for accelerating the hydration reaction and strength development of cementitious products (p. 1, l. 7-9), as well as wherein such can be used as supplementary material in blended cements (p. 2, l. 15-17).  The calcium silicate hydrate may be coated on a core that comprise alumina (p. 5, l. 27-32), when used for achieving such purposes (p. 4, l. 25-36).   Such dry particulate products may be added to aqueous slurries used for cement forming and are said to provide a composition for accelerating strength development of cementitious products, and, further are suggested as compatible with various cements that include aluminosilicates disclosed by ‘995 (p. 8, l. 21- p. 9, l. 14).  
Since ‘995 discloses wherein filler particles may be included in the geopolymer cement, as well as wherein the geopolymer cement is formed from an aluminosilicate binder such as fly ash, blast furnace slag and metakaolin ([0034]), as well as wherein an accelerator can be included therein, and Kronlof et al. suggests a monophase amorphous hydraulic binder material comprising alumina including core particulates coated with an amorphous calcium silicate hydrate for the purpose of accelerating strength development of cement materials that include cements such as those including fly ash, blast furnace slag and metakaolin, it would have been obvious to one having ordinary skill in the art to try a MAHBM as suggested by Kronlof et al. in the geopolymer cement of ‘995 in order to accelerate the strength development thereof.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
The Examiner notes, with regard to the core particulate as consisting essentially of alumina as instantly claimed, for the purposes of prior art, absent a clear indication in the specification or claims of what the basic and novel characteristics are, “consisting essentially of” will be construed as equivalent to “comprising.”  See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.)  In the instant specification, Applicant does not appear to define the scope of the phrase “consisting essentially of” with regard to alumina and what may/may not be included therewith.  Since some of the core particulate materials of Kronlof et al. do indeed include alumina, such are construed as consist essentially of alumina as instantly claimed.
Alternatively, with regard to “consisting essentially of,” and/or any potential amendments being considered made with respect thereto, for compact prosecution purposes, the additional grounds of rejection is offered in combination with ’995 as set forth above in view of Kronlof et al. and ‘640.
995 discloses wherein the geopolymer concrete that includes the aluminosilicate source may include a secondary binder component such as Portland cement, kaolin, metakaolin or silica 
Kronlof et al. suggests calcium silicate hydrate coated particles that can be used for accelerating the hydration reaction and strength development of cementitious products (p. 1, l. 7-9), as well as wherein such can be used as supplementary material in blended cements (p. 2, l. 15-17).  Such dry particulate products may be added to aqueous slurries used for cement forming and are said to provide a composition for accelerating strength development of cementitious products, and, further are suggested as compatible with various cements that include aluminosilicates disclosed by ‘995 (p. 8, l. 21- p. 9, l. 14).  The calcium silicate hydrate may be coated on a core that includes mineral materials such as calcium carbonate, silica, fly ash or other suitably finely divided particulate material (p. 5, l. 27-32), when used for achieving such purposes (p. 4, l. 25-36).   
Since ‘995 discloses wherein filler particles may be included in the geopolymer cement, as well as wherein the geopolymer cement is formed from an aluminosilicate binder such as fly ash, blast furnace slag and metakaolin ([0034]), as well as wherein an accelerator can be included therein, and Kronlof et al. suggests a monophase amorphous hydraulic binder material comprising including core particulates coated with an amorphous calcium silicate hydrate for the purpose of accelerating strength development of cement materials that include cements such as those including fly ash, blast furnace slag and metakaolin, it would have been obvious to one having ordinary skill in the art to try a MAHBM as suggested by Kronlof et al. in the geopolymer cement of ‘995 in order to accelerate the strength development thereof.  A person of 

With respect to dependent claims 2 and 10, along with new further dependent claims therefrom, 22 and 26, Kronlof et al. suggests the MAHBM as set forth above within the rejection of claims 1 and 9.  With further regard to the presence thereof by weight of the geopolymer cement, the Examiner notes, ‘995 suggests the presence of the various components, such as the accelerator, used with the geopolymer cement composition through the samples set forth in the examples ([0050]-[0053]; [0056]-[0057]; [0059]-[0062]; [0065]; [0070]-[0072]; [0074]-[0075]; [0085]).  Additionally, Kronlof et al. suggests an amount of the noted MAHBM used for accelerating purposes as 0.05-10 weight % with respect to the cement weight (p. 9, l. 5-6).  As such, it is the position of the Office, it would have been obvious to one having ordinary skill in the art to try an amount of MAHBM within the extensive range instantly claimed since it has been held wherein, generally, differences in concentration or temperature will not support the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range for the MAHBM as critical, as further exemplified by the extensiveness thereof, and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  As such, it is the position of the Office the determination of percent by weight of MAHBM suitable for use in the geopolymer composition would be achievable through routine experimentation in the art.

With respect to dependent claims 3 and 12, ‘995 discloses wherein the metal silicate is one of those claimed ([0020]; [0036]); the reference further suggests a presence thereof through the samples set forth in the examples ([0050]-[0053]; [0056]-[0057]; [0059]-[0062]; [0065]; [0070]-[0072]; [0074]-[0075]; [0085]).  Although silent to such an amount as in a percent, given the extensiveness of the range instantly claimed, along with the various exemplary amounts suggested by ‘995, it would have been obvious to one having ordinary skill in the art to try an amount of metal silicate within the range as claimed since it has been held wherein, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range for the metal silicate as critical, as further exemplified by the extensiveness thereof, and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges. As such, it is the position of the Office the determination of percent by weight of metal silicate suitable for use in the geopolymer composition would be achievable through routine experimentation in the art.
With respect to dependent claims 4 and 13, ‘995 discloses wherein the alkaline activator comprise one as claimed ([0021]; [0035]); the reference further suggests a presence thereof through the samples set forth in the examples ([0050]-[0053]; [0056]-[0057]; [0059]-[0062]; [0065]; [0070]-[0072]; [0074]-[0075]; [0085]).  Although silent to such an amount as in a percent, given the extensiveness of the range instantly claimed, along with the various exemplary amounts suggested by ‘995, it would have been obvious to one having ordinary skill in the art to try an amount of alkaline activator within the range as claimed since it has been held wherein, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range for the alkaline activator as critical, as further exemplified 
With respect to dependent claims 5 and 14, ‘995 disclsoes wherein the carrier fluid comprises one as claimed ([0022]; [0033]); the reference further suggests a presence thereof through the samples set forth in the examples ([0050]-[0053]; [0056]-[0057]; [0059]-[0062]; [0065]; [0070]-[0072]; [0074]-[0075]; [0085]).  Although silent to such an amount as in a percent, given the extensiveness of the range instantly claimed, along with the various exemplary amounts suggested by ‘995, it would have been obvious to one having ordinary skill in the art to try an amount of carrier fluid within the range as claimed since it has been held wherein, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range for the carrier fluid as critical as further exemplified by the extensiveness thereof, and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  As such, it is the position of the Office the determination of percent by weight of the carrier fluid suitable for use in the geopolymer composition would be achievable through routine experimentation in the art.

With respect to dependent claim 7, ‘995 discloses wherein the geopolymer cement composition further comprises one or more of a fluid loss control additive ([0024]), a set retarder ([0016]) or a set accelerator ([0017]).
With respect to dependent claim 8, ‘995 discloses wherein introducing the geopolymer cement composition into the subterranean formation comprises introducing the geopolymer cement composition into a wellbore annulus ([0027]).
With respect to dependent claim 11, ‘995 discloses wherein the aluminosilicate comprises one or more as claimed ([0014]; [0034]); the reference further suggests a presence thereof through the samples set forth in the examples ([0050]-[0053]; [0056]-[0057]; [0059]-[0062]; [0065]; [0070]-[0072]; [0074]-[0075]; [0085]).  Although silent to such an amount as in a percent, given the extensiveness of the range instantly claimed, along with the various exemplary amounts suggested by ‘995, it would have been obvious to one having ordinary skill in the art to try an amount of aluminosilicate within the range as claimed since it has been held wherein, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the 
With respect to new dependent claims 23 and 24, ‘995 discloses wherein the geopolymer cement composition further comprises a fluid loss control additive ([0024]) and/or a set retarder ([0016]).  The reference additionally provides several exemplary compositions, further noting wherein a real control of thickening time of the suspension can be established by changing the nature and/or concentration of the retarder ([0068]).  The amounts of additional additives are further suggested as largely dependent upon the nature and composition of the set composition ([0078]).  As such, it would have been obvious to one having ordinary skill in the art to try an amount of fluid loss control additive or retarder within the range as claimed as based on the desired nature of the set cement composition and desired properties thereof based on the disclosure of ‘995 and suggestions through example provided therein since it has been held wherein, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges for the fluid loss control agent and/or set retarder as .
Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over ‘995 in view of Kronof et al., or, in the alternatively, ‘995 in view of Kronlof et al. and ‘640, as applied to claims 1 and 9 above, and further in view of Sheikh (US 5,741,357).
‘995 in view of Kronlof et al., and/or ‘995 in view of Kronlof et al. and ‘640 provides for the methods as set forth above with respect to independent claims 1 and 9, wherein Kronlof et al. suggests the calcium silicate hydrate may be coated on a core that includes mineral materials such as calcium carbonate, silica, fly ash or other suitably finely divided particulate material (p. 5, l. 27-32).  The reference, however, fails to disclose such finely divided particulate material to include calcium aluminate or sodium aluminate as claimed.  Sheikh suggests hydraulic cement compositions that include coated particles of high alumina content wherein the core is of a substantially unhydrated high alumina cement and an outer layer of hydration products of the core, which delays the reaction of the particles with other materials of the composition so as to lengthen the set time of the composition; exemplary core particles comprise calcium aluminate (abstract; col. 3, l. 18-33).  It would have been obvious to one having ordinary skill in the art to try a calcium aluminate containing core as suggested by Sheikh as the core of the combination of ‘995 in view of Kronlof et al. in order to provide a known mineral core particulate known for use in a cement and further allow for lengthening of the set time of the cement as based on the needs and desired set time required for the well being cemented therewith.     

Response to Arguments
Applicant's arguments filed 02/22/22 have been fully considered; the Examiner acknowledges Applicant’s amendments to require the core consist essentially of alumina and notes the modified grounds of rejection set forth above.  
The Examiner notes, with regard to the core particulate as consisting essentially of alumina as instantly claimed, for the purposes of prior art, absent a clear indication in the specification or claims of what the basic and novel characteristics are, “consisting essentially of” will be construed as equivalent to “comprising.”  See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.)  In the instant specification, Applicant does not appear to define the scope of the phrase “consisting essentially of” with regard to alumina and what may/may not be included therewith so that such “consists essentially of” such.  Since some of the core particulate materials of Kronlof et al. do indeed include alumina as an essential component thereof, such are construed as consist essentially of alumina as instantly claimed.  
The Examiner notes, however, an additional grounds of rejection has also been made above to provide a reference wherein the core particulate does indeed consist of alumina in order 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/02/22